13 N.Y.3d 740 (2009)
TRUST FOR THE CERTIFICATE HOLDERS OF THE MERRILL LYNCH MORTGAGE INVESTORS, INC. MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 1999-C1, by and through ORIX CAPITAL MARKETS, LLC as Master Servicer and Special Servicer, Appellant,
v.
LOVE FUNDING CORPORATION, Respondent.
Court of Appeals of New York.
Submitted August 3, 2009.
Decided August 27, 2009.
Motion by Loan Syndications and Trading Association, Inc. for leave to file a brief amicus curiae on consideration of the certified question herein granted and the proposed brief is accepted as filed.